       Case: 1:19-cv-00380-DAP Doc #: 9 Filed: 02/26/19 1 of 30. PageID #: 619



                          UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF OHIO
                                EASTERN DIVISION

                                                )
MARK DOTTORE, RECEIVER,                         )   CASE NO. 1:19-CV-00380
                                                )
                    Plaintiff,                  )
                                                )   JUDGE DAN AARON POLSTER
       v.                                       )
                                                )
STUDIO ENTERPRISE MANAGER, LLC, et al.,         )
                                                )   MAGISTRATE JUDGE THOMAS
                 Defendants.                    )   M. PARKER
___________________________________________     )

     DEFENDANT STUDIO ENTERPRISE MANAGER, LLC’S MEMORANDUM IN
    OPPOSITION TO RECEIVER’S MOTION FOR A TEMPORARY RESTRAINING
                  ORDER AND PRELIMINARY INJUNCTION




{7932692:5 }
           Case: 1:19-cv-00380-DAP Doc #: 9 Filed: 02/26/19 2 of 30. PageID #: 620



                                                      TABLE OF CONTENTS

I.        PRELIMINARY STATEMENT ............................................................................................. 1
II. BACKGROUND ..................................................................................................................... 3
     A.        Studio Attempts to Reorganize the Arts Institutes ........................................................... 3
     B.        DCEH Intentionally Pursues Receivership ...................................................................... 5
     C.        The Parties Revise the Transaction Structure and Discuss the Transaction with the
               Department of Education ................................................................................................. 6
     D.        The Parties Work Toward a New Reorganization Structure ............................................ 7
     E.        The Parties Finalize the Reorganization and Effectuate the Change of Control .............. 8
     F.        Mr. Dottore Introduces a New Plan for Argosy University ............................................. 9
     G.        The Parties Account for Transition Services through the MSAs and TSA .................... 10
     H.        DCEH and Argosy Enter Receivership Without Consulting Studio .............................. 12
III. LAW AND ARGUMENT ..................................................................................................... 15
     A.        Mr. Dottore Has Not Established a Substantial Likelihood of Success ......................... 16
     B.        Mr. Dottore and the Receivership Entities Will Not Suffer Irreparable Harm if the
               Injunction is Not Issued.................................................................................................. 19
     C.        A Preliminary Injunction Will Unduly Harm Studio, South University and the Arts
               Institutes ......................................................................................................................... 22
     D.        A Preliminary Injunction Will Harm the Public Interest ............................................... 24
IV. CONCLUSION ..................................................................................................................... 25




{7932692:5 }                                                              ii
         Case: 1:19-cv-00380-DAP Doc #: 9 Filed: 02/26/19 3 of 30. PageID #: 621



                                                    TABLE OF AUTHORITIES

Cases
Barnhart v. Nationstar Mortg. LLC, No. 16-1244, 2016 WL 11005038, at *3 (6th Cir. Oct. 28,
   2016) ......................................................................................................................................... 24
Brinckerhoff v. Enbridge Energy Co., Inc., C.A. No. 5526-VCN, 2012 WL 1931242 (Del. Ch.
   May 25, 2012) ........................................................................................................................... 20
Contech Casting, LLC v. ZF Steering Sys., LLC, 931 F. Supp. 2d 809, 818 (E.D. Mich. 2013) 21,
   23
Creative Research Manufacturing v. Advanced Bio-Delivery LLC, No. Civ. A 1211-N, 2007 WL
   286735 (Del. Ch. Jan. 30, 2007 ................................................................................................ 19
Gonzales v. Nat'l Bd. of Med. Examiners, 225 F.3d 620, 625 (6th Cir. 2000) ............................. 17
Hokanson v. Petty, 2008 WL 5169633 (Del. Ch. Dec. 10, 2008)................................................. 20
Janvey v. Alguire, No. 3:09-CV-0724-N, 2014 WL 12654910, at *5 (N.D. Tex. July 30, 2014),
   aff’d, 847 F.3d 231 (5th Cir. 2017) ........................................................................................... 25
Leary v. Daeschner, 228 F.3d 729, 736 (6th Cir. 2000) ............................................................... 15
Livonia Props. Holdings, LLC v. 12840-12976 Farmington Road Holdings, LLC, 399 F. Appx.
   97, 104 (6th Cir. 2010).............................................................................................................. 22
Marina View Condominium Association of Unit Owners v. Rehoboth Marina Ventures, LLC, CA
   No. 2017-0217-PWG, 2018 WL 1172581, at *6 (Del. Ch. Mar. 6, 2018) ............................... 19
Material Users, Inc. v. Griepentrog, 945 F.2d 150, 154 (6th Cir.1991) ...................................... 20
McPherson v. Michigan High Sch. Athletic Ass'n, 119 F.3d 453, 459 (6th Cir. 1997) ................ 15
Mich. Coal of Radioactive Mat. Users, Inc. v. Griepentrog, 945 F.2d 150, 153 (6th Cir. 1991) . 16
Northeast Ohio Coalition for Homeless and Serv. Emps. Int’l Union Local 1199 v. Blackwell,
   467 F.3d 999, 1099 (6th Cir. 2006) .......................................................................................... 16
Ohio Republican Party v. Brunner, 543 F.2d 357, 461 (6th Cir. 2008) ....................................... 15
Olympus Healthcare Group, Inc. v. Pacific Employers Insurance Company, 352 B.R. 603 (D.
   Del. 2006) ................................................................................................................................. 19
Overstreet v. Lexington-Fayette Urban County Gov't, 305 F.3d 566, 578 (6th Cir. 2002) .......... 22
Performance Unlimited, Inc. v. Questar Publishers, Inc., 52 F.3d 1373, 1385 (6th Cir.1995).... 18
Reams v. Vrooman–Fehn Printing Co., 140 F.2d 237, 242 (6th Cir.1944) .................................. 26
S. Glazer’s Distribs. of Ohio, LLC v. Great Lakes Brewing Co., 860 F.3d 844, 849 (6th Cir.
   2017) ......................................................................................................................................... 16
Sampson v. Murray, 415 U.S. 61, 90 (1974) .......................................................................... 21, 22
Schlosser & Dennis, LLC, C.A. No. N16C-05-190, 2017 WL 2894845, *10 (Sup. Ct. Del. 2017)
   ................................................................................................................................................... 17
Winter v. NRDC, 555 U.S. 7, 24 (2008) ....................................................................................... 15




{7932692:5 }                                                              iii
       Case: 1:19-cv-00380-DAP Doc #: 9 Filed: 02/26/19 4 of 30. PageID #: 622



         Defendant Studio Enterprise Manager, LLC (“Studio”) hereby files this memorandum in

opposition (the “Reply”) to the Receiver’s Motion for Temporary Restraining Order and

Preliminary Injunction (Docket No. 2) (the “Motion”), filed by Mark E. Dottore, receiver (the

“Receiver”) in the case captioned Digital Media Solutions, LLC v. South University of Ohio,

LLC, et al., Case No. 19-00145 (the “Receivership Action”). In support of this Reply, Studio

respectfully states as follows:

                             I.    PRELIMINARY STATEMENT

         Mr. Dottore’s Motion seeks a preliminary injunction requiring Studio to immediately pay

Mr. Dottore millions of dollars allegedly due under service agreements arising out of Studio’s

supposed failed involvement in the complicated reorganization of a group of universities. But it

is actually Mr. Dottore who has caused the fracturing of the universities’ carefully negotiated

reorganization plan – a reorganization plan in which Mr. Dottore was intimately involved in

creating – and who is putting the long term viability of the universities at further risk. Mr.

Dottore now seeks to use this action to rescind and reject all of the reorganization documents

while attempting to simultaneously collect the millions of dollars he erroneously claims are due

under the agreements he now desires to invalidate. The Receiver’s incompatible requests for

such relief cannot be sustained.

         Prior to the beginning of the Receivership Action, Studio had negotiated in earnest

throughout much of 2018 with Dream Center Education Holdings, LLC (“DCEH”) regarding a

possible acquisition of The Arts Institutes International, LLC (collectively with all of its

subsidiaries, the “Arts Institutes”), which would have involved the simultaneous reorganization

of Dream Center South University LLC (collectively with all of its subsidiaries, “South

University”), Argosy Education Group, LLC (“AEG”), Dream Center Argosy University of

California, LLC (and collectively with AEG and all of their respective campuses, “Argosy

{7932692:5 }
       Case: 1:19-cv-00380-DAP Doc #: 9 Filed: 02/26/19 5 of 30. PageID #: 623



University” and collectively with South University and the Arts Institutes, the “Subject

Universities”), a group of struggling universities that DCEH had acquired from Education

Management Corporation in 2017.1 The parties eventually reached a proposed plan to sustain

and reorganize the universities that garnered the support of the U.S. Department of Education.

Key components of the reorganization include: Studio would i) help effectuate a change of

control of the majority of the campuses of South University and the Arts Institutes, ii) provide

material services to the Subject Universities for a period of time, and iii) receive transition

services from DCEH in the interim period. The parties executed the Reorganization Documents

(as defined below) eleven days before the Receivership Action began.

         Now, one month after the beginning of the Receivership Action, Mr. Dottore – whose

very appointment is currently being challenged in the Receivership Action2 – has filed a

complaint (the “Complaint”) seeking to rescind and/or reject all of the Reorganization

Documents (as defined below) while also collecting damages for Studio’s alleged breach of

those agreements. Mr. Dottore is urgently demanding payment of at least $2.1 million from

Studio to save the Receivership Entities3 and the Subject Universities from supposed immediate

failure. Further, Mr. Dottore seeks payment of “any and all” funds Studio received in February

2019 in direct violation of the terms of the Reorganization Documents (as defined below)

executed just six weeks ago.

1
   The history of DCEH and its predecessor Education Management Corporation (“EDMC”) is extensively
documented in public records, including the precipitous decline in enrollment, numerous campus closings and
eventual bankruptcy of EDMC. Unfortunately, prospects for the Subject Universities did not improve after being
acquired by DCEH, and DCEH has been under duress since the closing of the EDMC transaction in 2017.
https://en.wikipedia.org/wiki/Education_Management_Corporation. The EDMC universities have continually been
suffering from declining enrollment; enrollment was estimated at 158,000 in 2011, but is now 26,000 in 2019.
2
  3501 Sunflower LLC, a landlord for one of the university campuses, filed a Motion to Vacate the Injunction and
Receiver Order, or in the Alternative, to Modify the Scope of the Receiver Order and Injunction (Docket No. 54) in
the Receivership Action, and this motion is currently pending before this Court. Studio reserves its rights to further
contest the propriety of the Receivership Action.
3
  The “Receivership Entities” include Dream Center Education Holdings, LLC and its subsidiaries, as further
detailed in the Motion.

{7932692:5 }                                              2
       Case: 1:19-cv-00380-DAP Doc #: 9 Filed: 02/26/19 6 of 30. PageID #: 624



         As further set forth below, however, Mr. Dottore’s request for a preliminary injunction

should be denied because: i) Mr. Dottore has not shown a substantial likelihood of success on the

merits; ii) Mr. Dottore’s alleged irreparable harm to the Receivership Entities is self-inflicted and

preventable; iii) a preliminary injunction will result in undue harm to Studio; and iv) it cannot be

in the public interest for Mr. Dottore to use a request for injunctive relief to require Studio to

immediately pay funds allegedly due under agreements that he simultaneously seeks to rescind

and reject.

                                     II.    BACKGROUND

A.       Studio Attempts to Reorganize the Arts Institutes

         Studio is an investor-owned service provider of operational and administrative services to

universities. Studio has historically been interested in investing in and servicing creative arts

programs, such as those offered by the Arts Institutes. Studio understood that the Arts Institutes

were looking for a strategic partner around April 2018. Studio had no previous relationship with

the Arts Institutes, DCEH, or any of the Subject Universities. Studio initially approached the

Arts Institutes to pursue a potential expansion of Studio by partnering with the Arts Institutes.

Studio and the Arts Institutes eventually negotiated a series of agreements designed to provide a

flexible framework for the restructuring of the Arts Institutes. This flexible plan contemplated

that Studio would at least provide non-core services, purchase non-core assets, and renegotiate,

assume and/or sublease existing leases for the Arts Institutes, but also set forth a potential path

for Studio to acquire twelve campuses of the Arts Institutes.

         Throughout many months of 2018, however, the proposed transaction between Studio

and the Arts Institutes did not appear to be a priority for DCEH. DCEH consistently struggled to

make payroll, rent, and vendor payments, and many schools were constantly at risk of being



{7932692:5 }                                     3
       Case: 1:19-cv-00380-DAP Doc #: 9 Filed: 02/26/19 7 of 30. PageID #: 625



closed because landlords threatened to lock the doors for nonpayment of rent.4 DCEH was also

simultaneously attempting to market Argosy University and South University for sale to

numerous outside parties, despite Studio’s desire to finalize the transaction regarding the Arts

Institutes.5 None of these proposed sales ultimately came to fruition.

         DCEH’s insistence on continuing to pursue these sales was further complicated by the

fact that DCEH operates all of the Subject Universities on a combined basis. This means that all

of the employees, vendor agreements, corporate overhead, facilities management, accounting,

human resources, marketing, compliance, enrollment, financial aid processing and information

technology services are under the control of DCEH. Because it would take many months to

effectively separate the Subject Universities in any transaction, any purchaser of a Subject

University would have to agree to enter into a transition services agreement with DCEH.

         Eventually, Studio, DCEH, Argosy University and the Arts Institutes finalized the

following agreements by the end of October 2018 through arms’ length negotiations over the

course of many months: a Framework Agreement (the “FWA”), a Master Bundled Services

Agreement (the “BSA”), a Technology License and Services Agreement (the “TLSA”), a Master

Asset Purchase Agreement (the “APA”), a License Agreement (the “License”), and a Restrictive

Covenant Agreement (the “Restrictive Covenant Agreement” and collectively with the FWA,

BSA, TSLA, APA and License, the “Ai Transaction Documents”). Argosy University was a

party to the Ai Transaction Documents because two of Argosy University’s campuses (San




4
  As part of the reorganization process, Studio engaged Hilco Real Estate to help negotiate lease amendments and
payment terms for DCEH. In one situation, for example, Studio even posted a letter of credit for $300,000.00 on
November 7, 2018 to prevent one landlord from terminating a lease. While Studio attempted to negotiate a lease
amendment together with DCEH, DCEH ultimately failed to execute the amendment.
5
  Any sale of Argosy University or South University would impact the proposed transaction regarding the Arts
Institutes because all of the Subject Universities would need to rely on DCEH for a transitional period.

{7932692:5 }                                           4
       Case: 1:19-cv-00380-DAP Doc #: 9 Filed: 02/26/19 8 of 30. PageID #: 626



Diego and Hollywood) were to be included in the proposed transactions, but no other campuses

of Argosy University or South University were included.

         Despite the difficulties with regard to the shared services between the Subject

Universities, Studio believed that the Ai Transaction Documents provided a viable mechanism

for the transition services required to achieve a smooth separation from DCEH of the Arts

Institutes campuses subject to the transaction from DCEH. Due to financial instability, however,

all parties understood that any transaction with DCEH would involve a substantial risk that

DCEH would not be able to perform its obligations under Ai Transaction Documents.

Consequently, the Ai Transaction Documents were inextricably intertwined and provided Studio

with some flexibility and security against DCEH’s potential insolvency.

B.       DCEH Intentionally Pursues Receivership

         Although the Ai Transaction Documents were seemingly finalized in October, they were

not signed then, and the transaction never closed. During the fall of 2018, DCEH did not execute

the Ai Transaction Documents, failed to obtain the required consents and lien releases necessary

to close the transactions contemplated by the Ai Transaction Documents, and blamed continual

delays on regulatory pressures, financial difficulties, and other alleged complications. Studio

remained a willing partner, however; Studio continued to expend funds to prevent landlords from

closing campuses Arts Institutes campuses.

         When DCEH informed Studio it was contemplating entering into a receivership at the

end of November 2018, Studio inquired as to how these plans would impact the anticipated

closure of the Ai Transaction Documents. DCEH introduced Studio to Mark Dottore, the

individual who would purportedly be appointed as receiver, and Mr. Dottore informed Studio

that he would be willing to sign the Ai Transaction Documents as receiver if the receivership

began prior to the closing of the Ai Transaction Documents.

{7932692:5 }                                   5
       Case: 1:19-cv-00380-DAP Doc #: 9 Filed: 02/26/19 9 of 30. PageID #: 627



         Throughout December 2018, Mr. Dottore presented to Studio several significant changes

to the reorganization of the Subject Universities contemplated by the Ai Transaction Documents,

including, but not limited to: i) transferring Argosy University to Eastern Gateway Community

College (“EGCC”), an allegedly interested third party; ii) closing down substantially all of

Argosy University’s ground campuses; and iii) converting EGCC into a full four year college.

While Studio was skeptical of Mr. Dottore’s plans – particularly with regard to how these plans

would further fracture and complicate the need to transition the Subject University’s reliance on

the shared services from DCEH – Mr. Dottore continually assured Studio that receivership was

the only viable option to move forward.

         Studio informed DCEH and Mr. Dottore that Studio was not willing to enter into any

proposed restructuring if it was not a holistic solution for all of the Subject Universities. Mr.

Dottore claimed that he would cooperate with Studio to provide the shared services in the

receivership and honor the Ai Transaction Documents. Studio therefore agreed to move forward

with the transaction on these conditions.

C.       The Parties Revise the Transaction Structure and Discuss the Transaction with the
         Department of Education

         On December 19, 2018, DCEH, Mr. Dottore, the Lenders,6 Studio, and various other

potential purchasers of the Subject Universities met with the United States Department of

Education (the “Department”) regarding DCEH’s ongoing reorganization. At this meeting, the

parties discussed having Studio participate in a holistic restructuring of all of the Subject

Universities – not just the Arts Institutes – whereby Studio would help effect a change of control


6
  DCEH’s lenders include various secured lenders and Candlewood Investment Group, LP (“CIG”). CIG is the
manager of Candlewood Special Situations Master Fund II, L.P. (“CSSMF”), and Flagler Master Fund SPC, LTD
(“Flagler” and collectively with CIG and CSSMF, “Candlewood”). Candlewood has effective control over all of the
secured debt of DCEH and its subsidiaries, and Candlewood and DCEH’s lenders are collectively referred to herein
as the “Lenders.”

{7932692:5 }                                           6
      Case: 1:19-cv-00380-DAP Doc #: 9 Filed: 02/26/19 10 of 30. PageID #: 628



of each of the Subject Universities, provide managed services to them for a period of time, and

work toward the goal of each of the Subject Universities operating independently of DCEH.

Studio also discussed the numerous regulatory issues that would need to be addressed in order to

assure a successful separation of the Subject Universities, including maintaining the 501(c)(3)

nonprofit status of the Subject Universities, continuing Title IV Funding (as defined below), and

maintaining existing accreditation. After the Department was provided with a summary of the

proposed restructuring, the parties began work on the transaction.7 At this time, no other

potential purchaser or partner was willing to work with DCEH and the Subject Universities to

effect the reorganization and work toward obtaining the Title IV funding that the Subject

Universities critically needed to sustain operations in 2019.

D.       The Parties Work Toward a New Reorganization Structure

         By December 26, 2018, Studio, DCEH, the Lenders and the Subject Universities entered

into a new Interim Framework Agreement (as amended, the “IFWA”) that set forth the essential

terms of the proposed reorganization as discussed with the Department. DCEH also required

urgent funding to consummate the reorganization, pay professional fees, and remain viable

throughout the end of 2018. Candlewood and CB CA Lending, LLC, an affiliate of Studio,

provided a $6.4 million secured loan to DCEH.

         Once all parties agreed to the terms in the IFWA, the parties began drafting new

definitive transaction documents for the reorganization. Studio was in frequent communication

with Mr. Dottore regarding the terms of the IFWA, and Studio provided a copy of the IFWA,

7
  Despite Studio’s willingness to work with the parties despite the constantly changing deal structure, the Lenders,
Mr. Dottore, and DCEH continued to change their position even after this revised agreement was agreed to in
principle. On the very same day as the meeting with the Department, the Lenders informed Studio that they had
entered into a transaction with a third party for the acquisition of South University, and that Studio was no longer
needed for the reorganization of Argosy University and the Arts Institutes. Studio did not see this transaction as a
viable option (because it did not account for the transition of the shared services, among many other reasons). When
that transaction soured later, however, the Lenders asked Studio to once again reengage. Studio then began
negotiating the new reorganization documents in earnest.

{7932692:5 }                                             7
      Case: 1:19-cv-00380-DAP Doc #: 9 Filed: 02/26/19 11 of 30. PageID #: 629



together with a letter outlining the proposed structure of the transaction, to the Department in late

December. A copy of this letter is attached hereto as Exhibit A. The Department remained

actively involved throughout the process, and Studio provided the Department with an update

regarding the transaction via an additional letter on December 31, 2018. A copy of this letter is

attached hereto as Exhibit B. The Department responded to these letters in a response letter

dated January 7, 2019, outlining the Department’s position on various issues and requesting

follow up actions for the Department’s approval of the transaction.8 A copy of this letter is

attached hereto as Exhibit C. The Department’s position was clear at the end of December 2018:

in order for the Subject Universities to remain eligible for their respective students to receive

funding under Title IV of the Higher Education Act (“Title IV Funding”), DCEH must no longer

be in a position to receive or control such funds.

E.       The Parties Finalize the Reorganization and Effectuate the Change of Control

         Upon receipt of the Department’s January 7, 2019, letter, the parties agreed to close the

transactions contemplated by the Reorganization Documents. On January 7, 2019, Studio entered

into a series of agreements with the Subject Universities and the Lenders, including: a Master

Services Agreement with each of the Subject Universities (collectively, the “MSAs”), a

Transition Services and License Agreement with DCEH (the “TSA”), the Amended and Restated

Framework Agreement (the “Amended FWA”), and an Equity and Asset Purchase Agreement

(the “EAPA” and collectively with the IFWA, the MSAs, the TSA and the other transaction

documents contemplated by the IFWA, the “Reorganization Documents”). The Reorganization

Documents provided, among other things, for a change of control of the Subject Universities


8
  The Department’s January 7 letter also outlined its position regarding the viability of the remaining Argosy
campuses. Although the Department appreciated the parties’ “willingness to consider options for including those
campuses within the reorganization,” the Department concluded that “there is no reasonable path forward at the
present time for transitioning Argosy as a part of the immediate reorganization.”

{7932692:5 }                                          8
      Case: 1:19-cv-00380-DAP Doc #: 9 Filed: 02/26/19 12 of 30. PageID #: 630



through a transfer of the membership interests to a nonprofit entity other than DCEH. As

consideration for the considerable time and efforts of Studio in engaging in the transactions

contemplated by the Reorganization Documents, the parties agreed that DCEH would assign all

of the then-outstanding accounts receivable of the Arts Institutes to Studio, including all closed

Arts Institutes campuses owned by Argosy University. The Arts Institutes also granted Studio a

lien on all of its assets as part of the security for DCEH’s and the Subject Universities’

performance under the Reorganization Documents. As the Reorganization Documents were

finalized in early January, it appeared that Mr. Dottore, DCEH, the Department, Studio, the

Lenders, and the Subject Universities had finally reached a viable reorganization plan.

F.       Mr. Dottore Introduces a New Plan for Argosy University

         Shortly before the execution of the Reorganization Documents, Mr. Dottore proposed

another change to the reorganization. Mr. Dottore claimed that he had a signed agreement for

EGCC to acquire Argosy University, but that EGCC would only do the deal if Argosy University

and DCEH were put into receivership. Once again, Studio questioned the viability of Mr.

Dottore’s plan and, citing concerns with the Department, expressed concern that such a

transaction would compromise Argosy University’s funding and accreditation, but Mr. Dottore

assured Studio that his plan for the receivership was the only option. Furthermore, Mr. Dottore

assured Studio that he would honor the Reorganization Documents in the receivership and

cooperate with Studio to provide the shared services under the TSA. Accordingly, because Mr.

Dottore purportedly had a signed deal with EGCC for the acquisition of Argosy University and

because the parties were unsure of the viabilities of Argosy University as a going concern in its

current form, Argosy University’s ownership was not transferred from DCEH at the initial

closing of the transactions contemplated by the Reorganization Documents.



{7932692:5 }                                    9
      Case: 1:19-cv-00380-DAP Doc #: 9 Filed: 02/26/19 13 of 30. PageID #: 631



G.       The Parties Account for Transition Services through the MSAs and TSA

         Each of the Subject Universities also executed MSAs with Studio as part of the

reorganization. Under the MSAs, Studio would provide all of the non-core services to operate the

Subject Universities for a period of time and smoothly transition the shared services for the

Subject Universities from DCEH. Studio agreed to provide its services9 on a cost plus 15%

margin (the “Service Margin”), and also agreed to defer payment on the Service Margin for

South University and Argosy University.10 Each MSA also included certain flexible payment

provisions that allow for the deferral of certain other fees under the relevant MSA if a university

does not have sufficient funds to allow for the reorganization process. The costs associated with

the services provided pursuant to the MSAs were also spread out across the campuses to evenly

distribute the financial burden. No other party was willing to enter into such an accommodating

arrangement that would allow the Subject Universities to separate from DCEH and hopefully

reach financial stability.

         Due to the interrelatedness of the shared services previously provided by DCEH, all

parties agreed that the success of the reorganization was contingent on each Subject University

contributing its pro rata share of the relevant expenses and cooperating with Studio as it worked

to subcontract and transition the shared services from DCEH over the course of the next year.

9
  The services Studio has provided pursuant to the MSAs are substantial and extensive. These services include, but
are not limited to, a) maintenance of student and faculty portals; b) maintenance of campus websites; c) student
resolution team; d) state and federal regulatory support; e) CFA management of non-institutional stipend review and
validation; f) international student services; g) human resources and recruiting services; h) employment law advice;
i) background checks for new employees; j) employee relations investigations; k) all functions related to e-books,
including negotiation of pricing and troubleshooting; l) developing training materials; m) transcript evaluations; n)
analytic support of campus metrics; o) tracking mandatory orientation activity; p) establishing and managing a new
repository for achieving documents related to accreditation; q) establishing a new repository for policies and
procedures; r) managing CIP codes for federal compliance; s) providing curriculum support, including research and
instructional design; t) proving registrar operations support for campus registrars; u) providing campus support and
guidance with articulation agreements; and v) providing support for development, launch and analysis of employer
and graduate surveys.
10
   In order to avoid short term liquidity issues, Studio agreed to defer payment of the Service Margin until the end of
the initial term of the MSAs. The MSAs for South University and Argosy University have an initial term of one
year, and the MSA for the Arts Institutes has an initial term of 15 years.

{7932692:5 }                                             10
      Case: 1:19-cv-00380-DAP Doc #: 9 Filed: 02/26/19 14 of 30. PageID #: 632



Studio began to implement this plan immediately after the closing of the Reorganization

Documents. Studio met with DCEH representatives and Subject University representatives

throughout the week of January 15. Among other actions, Studio introduced the following

service plans and work streams that Studio had developed for months prior to the January 7,

2019 closing during its extensive due diligence and planning process:

               1) Change in ownership – Coordinating initial applications to accreditors,
                   state authorizers, and ED;
               2) Treasury Management – Coordinating banking procedures;
               3) Audit/Opening Day Balance Sheets – Coordinating audit requirements;
               4) Real Estate – Coordinating, prioritizing and negotiating lease amendments
                   and rents due;
               5) Insurance – Securing liability insurance for certain of the Subject
                   Universities;
               6) State Bonds – Coordinating and negotiating the acquisition of surety
                   bonds;
               7) Human Resources – Negotiating the acquisition of human resource
                   services, including payroll, benefits, and workers’ compensation services;
               8) Third Party Financial Aid Processing – Negotiating the outsourcing of
                   Title IV processing;
               9) Vendor Management – Prioritizing and negotiating with dozens of DCEH
                   vendors to minimize service interruptions and establish new contracts
                   directly with the Subject Universities;
               10) Marketing – Reengineering and developing new content for hundreds of
                   marketing campaigns, landing pages and websites; and
               11) Data Center/IT – Developing and executing a plan to separate the DCEH
                   shared IT system across all of the Subject Universities.

         The TSA executed by the parties also provided that DCEH would provide certain

services to Studio for one year throughout the transition process, as may be required for Studio to

perform its obligations under the MSAs. In exchange for receipt of such services, Studio agreed

to pay DCEH a monthly fee (the “TSA Fees”) that would be reduced if the amount of fees paid

to Studio by any Subject University pursuant to the applicable MSA is not sufficient for Studio

to pay all Non-Core Expenses (as defined in the MSA) of such Subject University. The TSA also

provides that Studio is not required to fund any shortfall of such fees. Moreover, the TSA



{7932692:5 }                                      11
      Case: 1:19-cv-00380-DAP Doc #: 9 Filed: 02/26/19 15 of 30. PageID #: 633



provides that the TSA Fees will not be used to pay any amounts in connection with any

bankruptcy or receivership proceeding.

         After entering into the TSA and the MSAs, Studio immediately began to work on behalf

of the Subject Universities. Of paramount importance was the transfer of the bank accounts of

South University and the Arts Institutes from DCEH so that the universities could receive Title

IV Funding, which had been withheld during the reorganization process.            The Department

remained adamant that it would not release Title IV Funding to bank accounts controlled by

DCEH. Without prompt receipt of such funding, South University and the Arts Institutes would

cease to be financially viable, leaving countless students and employees on the street and

potentially leaving U.S. taxpayers with loan relief liabilities. Therefore, Studio worked tirelessly

to transfer these bank accounts, leveraging its banking relationships to reorganize the treasury

management of the Subject Universities. Without Studio’s services, South University and the

Arts Institutes would not have been able to receive sufficient funding to continue their operations

in January 2019.

         During the first eleven days after the closing of the transactions contemplated by the

Reorganization Documents, all parties seemingly cooperated and executed on the plan

contemplated by the reorganization. The Subject Universities paid Studio’s fully burdened costs

and projected TSA Fees, but did not pay any other fees. The first payment under the TSA was

not due until mid-February.

H.       DCEH and Argosy Enter Receivership Without Consulting Studio

         The parties never had much of a chance to carry out the plan outlined in the TSA and

MSA, however. The Receivership Action began within eleven days of the execution of the

Reorganization Documents. Even though the Amended FWA specifically required DCEH and

Mr. Dottore to consult with Studio prior to filing any receivership action, Mr. Dottore moved

{7932692:5 }                                    12
      Case: 1:19-cv-00380-DAP Doc #: 9 Filed: 02/26/19 16 of 30. PageID #: 634



forward with his plan to enter receivership without any prior notice to Studio. Mr. Dottore was

appointed as receiver on January 18, 2019 – the same day the Receivership Action was filed.

         While Studio attempted to cooperate with Mr. Dottore in the Receivership Action, the

relationship soon deteriorated. Despite commitments made under the TSA and Studio’s plans to

provide services pursuant to the MSAs, Mr. Dottore immediately began terminating employees

at DCEH’s headquarters in Phoenix in violation of the Amended FWA. Alarmed at this course of

events and the potential implications to DCEH’s viability (and therefore the viability of all of the

Subject Universities), Studio arranged to meet with Mr. Dottore and the chancellors of the

Subject Universities on January 22, 2019 to discuss the plan going forward. Studio provided

Mr. Dottore with an update on the flow of funds under the MSAs and TSA. Studio explained that

each of the Subject Universities was responsible for paying its core expenses (rent, utilities,

salaries and benefits) and that the remainder of the projected non-core expenses (including

Studio’s costs and the TSA Fees) was to be paid to Studio. Studio would then pay when due the

TSA Fees to DCEH. Moreover, Studio was clear with Mr. Dottore that the TSA Fees was only to

be used to provide transition services to the Subject Universities, as required by the TSA, and not

for the Receivership Action.

         Studio notified Mr. Dottore that South University had not yet paid the approximately

$600,000 due to Studio pursuant to the approved quarterly budget and the relevant MSA, and

that Studio was holding approximately $2.6 million from the Subject Universities to send to

DCEH11 when due pursuant to the TSA. When Studio questioned Mr. Dottore about how he

intended to continue to provide the services pursuant to the TSA without additional funding

(because the TSA Fees are not enough to cover the current overhead of DCEH and Argosy), Mr.


11
  Because of the ongoing Receivership Action, Studio agreed to send such funds to Mr. Dottore directly when
appropriate.

{7932692:5 }                                        13
      Case: 1:19-cv-00380-DAP Doc #: 9 Filed: 02/26/19 17 of 30. PageID #: 635



Dottore could not provide a response. Studio and Mr. Dottore agreed that Mr. Dottore would

provide further details about funding before Studio paid the $2.6 million.

         After the January 22 meeting, Studio attempted to further communicate with Mr. Dottore

without much success. In the interim period, cooperation has further deteriorated: Mr. Dottore

attempted to cause South University to pay its portion of the MSA fee directly to Mr. Dottore,

and South University also stopped paying Studio’s fully burdened costs pursuant to its MSA.

Mr. Dottore also specifically instructed certain DCEH employees to stop performing specific

tasks DCEH was to provide pursuant to the TSA.12

         On February 7, Mr. Dottore sent a letter to the Department that attempted to blame Studio

for the numerous issues in the Receivership Action and the Reorganization Documents. A copy

of this letter is attached hereto as Exhibit D. When the next bi-weekly payroll after the

Receivership Action approached, Mr. Dottore (after ignoring Studio’s multiple attempts to

resolve issues regarding the MSAs and TSA) contacted Studio to request $1.8 million for alleged

payroll expenses – even though Studio believes DCEH had at least $2 million available for

disbursement at that time. Studio offered to send the $1.8 million if Mr. Dottore agreed to work

with Studio to amend certain of the MSAs. Studio reminded Mr. Dottore that the TSA Fees were

only to be used for the Subject Universities and not the Receivership Entities. When Mr. Dottore

said that he would stop breaching the MSAs and the TSA promptly and agreed to use the TSA

Fees to perform the services as required by the TSA, Studio provided the $1.8 million. Despite




12
   Among many other services, DCEH was to provide the following services pursuant to the TSA: i) month-end
closing services; ii) accounts receivable reporting; iii) account reconciliations; iv) unclaimed property processes; v)
bad debt accounting; vi) AP check runs; vii) Pcard management; viii) credit card management; ix) monthly cash
forecasting; x) generation of purchase orders; and xi) telecom management. As of the date of the filing of this
Motion, DCEH has not provided any of these services (along with many other services the parties agreed DCEH
would provide pursuant to the TSA).

{7932692:5 }                                             14
      Case: 1:19-cv-00380-DAP Doc #: 9 Filed: 02/26/19 18 of 30. PageID #: 636



these warnings, Studio understands, but cannot confirm, that at least some of the $1.8 million

was used for the Receivership Entities, rather than the Subject Universities.

         While Studio has attempted to continue to work with Mr. Dottore in good faith, the

parties had no further communications until Mr. Dottore filed the above-captioned action without

any attempt to resolve matters with Studio. Mr. Dottore’s attempt to use this action to demand

immediate payment from Studio pursuant to the same agreements he has intentionally breached

must be stopped.

                                III.    LAW AND ARGUMENT

         A preliminary injunction is “an extraordinary remedy never awarded as of right,” and a

plaintiff seeking such relief carries a significant burden to prove that such relief is warranted.

Winter v. NRDC, 555 U.S. 7, 24 (2008); Ohio Republican Party v. Brunner, 543 F.2d 357, 461

(6th Cir. 2008). Courts in the Sixth Circuit weigh the following factors when considering

whether to issue injunctive relief: (i) whether the movant it has a strong likelihood of success on

the merits; (ii) whether the movant will suffer irreparable harm if the injunction is not issued;

(iii) whether the issuance of the injunction would cause substantial harm to others if it is issued;

and (iv) whether granting the injunction will serve the public interest. Leary v. Daeschner, 228

F.3d 729, 736 (6th Cir. 2000) (citing McPherson v. Michigan High Sch. Athletic Ass'n, 119 F.3d

453, 459 (6th Cir. 1997) ).

         Courts should therefore only grant the “extraordinary and drastic remedy” of a

preliminary injunction if the plaintiff can present “a clear showing that the plaintiff is entitled to

such relief.” S. Glazer’s Distribs. of Ohio, LLC v. Great Lakes Brewing Co., 860 F.3d 844, 849

(6th Cir. 2017). These factors must be balanced together; for example, “the probability of

success . . . is inversely proportional to the amount of irreparable injury the movants will suffer

absent the stay.” Northeast Ohio Coalition for Homeless and Serv. Emps. Int’l Union Local 1199

{7932692:5 }                                     15
      Case: 1:19-cv-00380-DAP Doc #: 9 Filed: 02/26/19 19 of 30. PageID #: 637



v. Blackwell, 467 F.3d 999, 1099 (6th Cir. 2006). Mr. Dottore now apparently seeks to

simultaneously enforce, reject, and rescind the very agreements he was involved in negotiating

for at least three months prior to the beginning of the Receivership Action, and these efforts

cannot be condoned.

A.       Mr. Dottore Has Not Established a Substantial Likelihood of Success

         Initially, Mr. Dottore has not established – and cannot establish – a substantial likelihood

of success on any of the claims in the Complaint. A “substantial likelihood” means that a

plaintiff “is always required to demonstrate more than the mere ‘possibility of success on the

merits.’” Mich. Coal of Radioactive Mat. Users, Inc. v. Griepentrog, 945 F.2d 150, 153 (6th Cir.

1991). Although no single factor is controlling in a court’s analysis of a request for a preliminary

injunction, “a finding that there is simply no likelihood of success on the merits is usually

fatal.” Gonzales v. Nat'l Bd. of Med. Examiners, 225 F.3d 620, 625 (6th Cir. 2000). Mr. Dottore

has not established that he is substantially likely to win on any of his claims asserted in the

Complaint, and that failure is fatal to his request for a preliminary injunction.

         Initially, Mr. Dottore has failed to make a threshold showing of a substantial likelihood of

success on his claims for equitable rescission (based on breach of contract, unconscionability, or

lack of consideration) of each of the Reorganization Documents. Although Mr. Dottore claims

that Studio has not provided any services under the MSAs and has therefore breached the MSAs,

Studio disputes these facts. In fact, Studio has already provided substantial services during the

short period during which the MSAs have been in effect, as outlined above. Importantly, it was

Studio who arranged for new bank accounts to be opened so that the Subject Universities could

receive their Title IV Funding at the beginning of 2019; without this funding, none of the Subject

Universities would be sustainable.



{7932692:5 }                                     16
      Case: 1:19-cv-00380-DAP Doc #: 9 Filed: 02/26/19 20 of 30. PageID #: 638



          A claim for equitable rescission can be based on a breach of contract only in limited

instances where there was “an unjustified failure to perform basic terms of a contract.” Schlosser

& Dennis, LLC, C.A. No. N16C-05-190, 2017 WL 2894845, *10 (Sup. Ct. Del. 2017). Here, no

such failure to perform exists. Rather, the parties have differences of opinion regarding the

timing and amount of the fees due pursuant to the MSAs and TSA. As the Sixth Circuit has held,

“a bona fide dispute concerning royalty payments does not, as a matter of law, establish a

material breach justifying rescission of the contract absent an express provision in the contract.”

Performance Unlimited, Inc. v. Questar Publishers, Inc., 52 F.3d 1373, 1385 (6th Cir.1995).

          Moreover, Mr. Dottore’s claims for equitable rescission based on failure of consideration

and unconscionability are nonsensical given the circumstances surrounding the negotiation of the

Reorganization Documents. After a months-long, arms’ length negotiation process (including

Mr. Dottore for many of those months), Studio agreed to participate in the reorganization of the

Subject Universities, provide certain managed services to the Subject Universities, and pay fees

for transition services to DCEH in an effort to save the Subject Universities when no other party

was willing to step in. Studio continually worked with DCEH, the Subject Universities, and Mr.

Dottore to revise the proposed terms of the restructuring over many months, and Studio even

continued to cooperate after DCEH and Mr. Dottore breached the Reorganization Documents by

moving forward with the Receivership Action. When Mr. Dottore demanded $1.8 million from

Studio to make DCEH’s payroll, Studio willingly provided the money based upon Mr. Dottore’s

promises to begin cooperating with Studio. Mr. Dottore has refused to communicate with or

otherwise work with Studio, however, and has instead chosen to pursue this action. Studio

cannot continue to act as a bank for Mr. Dottore to pursue his singular goals in the Receivership

Action.



{7932692:5 }                                     17
      Case: 1:19-cv-00380-DAP Doc #: 9 Filed: 02/26/19 21 of 30. PageID #: 639



         This case is not a circumstance where the terms of a contract are “so grossly imbalanced

that they shock the conscience” or where a party “did not perform the basic terms of [the

contract] to justify the remedy of equitable recession.” Marina View Condominium Association

of Unit Owners v. Rehoboth Marina Ventures, LLC, CA No. 2017-0217-PWG, 2018 WL

1172581, at *6 (Del. Ch. Mar. 6, 2018). While Mr. Dottore claims that DCEH did not have the

ability to negotiate the substantive terms of the contracts and “[t]here were no legitimate

negotiations,” the sheer number of times the parties renegotiated the structure of the transaction,

the many months spent discussing transaction terms, the parties’ numerous communications with

the Department, and the substantial time invested by all parties involved speak for themselves.

DCEH, the Subject Universities, and Mr. Dottore did not have an “absence of meaningful

choice” while negotiating, renegotiating, and eventually executing the Reorganization

Documents; rather, the Reorganization Documents were the summation of a months-long effort

by Studio (and all parties involved) to effectuate a meaningful reorganization and transition plan

to save the Subject Universities from what seemed like an inevitable demise. See Olympus

Healthcare Group, Inc. v. Pacific Employers Insurance Company, 352 B.R. 603 (D. Del. 2006)

(unconscionability requires both i) contractual terms that are unreasonably favorable to the

drafter and ii) no meaningful choice by the other party on the provisions).

         Finally, as Mr. Dottore acknowledges, the parties must be able to be returned to their pre-

contract state for the remedy of equitable rescission to even be a possibility. See Creative

Research Manufacturing v. Advanced Bio-Delivery LLC, No. Civ. A 1211-N, 2007 WL 286735

(Del. Ch. Jan. 30, 2007) (“The party seeking rescission bears the burden of establishing that the

court can restore the status quo between the parties.”). Here, the parties’ pre-contract state did

not involve the Receivership Action at all. Mr. Dottore’s desired remedy of equitable recession



{7932692:5 }                                     18
      Case: 1:19-cv-00380-DAP Doc #: 9 Filed: 02/26/19 22 of 30. PageID #: 640



would therefore theoretically require the unwinding of the entire Receivership Action. It is

unknown whether this Court could adequately restore the parties to their pre-reorganization state,

but such an analysis is unnecessary at this time; Mr. Dottore has failed to make a threshold

showing of a substantial likelihood of success on the merits with regard to his claims13 for

equitable rescission in the Complaint.

B.       Mr. Dottore and the Receivership Entities Will Not Suffer Irreparable Harm if the
         Injunction is Not Issued

         Mr. Dottore also cannot show that the Receivership Entities will suffer irreparable harm

if the injunction is not issued. When considering the potential harm to a party seeking a

preliminary injunction, courts in the Sixth Circuit consider “(i) the substantiality of the injury

alleged; (ii) the likelihood of its occurrence; and (iii) the adequacy of the proof provided.” Mich.

Coal. of Radioactive Material Users, Inc. v. Griepentrog, 945 F.2d 150, 154 (6th Cir.1991).

Further, “[t]he key word in this consideration is irreparable. Mere injuries, however substantial,

in terms of money, time and energy necessarily expanded in the absence of a stay, are not

enough.” Sampson v. Murray, 415 U.S. 61, 90 (1974). This irreparable harm must be “both

certain and immediate, rather than speculative or theoretical.” Griepentrog, 945 F.2d at 154 (6th

Cir.1991). Finally, the moving party must establish “the inadequacy of alternate remedies

available to the plaintiff.” Contech Casting, LLC v. ZF Steering Sys., LLC, 931 F. Supp. 2d 809,




13
   Mr. Dottore also makes the following claims in the Complaint: i) a request for declaratory judgment finding that
he is entitled to reject the Reorganization Documents, ii) a separate claim for breach of contract; and iii) a claim for
unjust enrichment. However, Mr. Dottore inexplicably does not even attempt to show that he has a substantial
likelihood of success on any of these claims in the Motion, and instead focuses entirely on his claims for equitable
rescission based on breach of contract, unconscionability or lack of consideration. Because “issues not deemed
waived,” Studio will not respond to these claims in this Motion, but reserves its rights respond fully to each of these
claims at a later date. See Brinckerhoff v. Enbridge Energy Co., Inc., C.A. No. 5526-VCN, 2012 WL 1931242 (Del.
Ch. May 25, 2012) (finding that the plaintiff’s failure to address his claims own claims of rescission and reformation
in his briefs resulted in the waiver of those arguments); see also Hokanson v. Petty, 2008 WL 5169633 (Del. Ch.
Dec. 10, 2008).

{7932692:5 }                                              19
      Case: 1:19-cv-00380-DAP Doc #: 9 Filed: 02/26/19 23 of 30. PageID #: 641



818 (E.D. Mich. 2013). Therefore, “[i]rreparable harm will not be found where alternatives

already available to the plaintiff make an injunction unnecessary.” Id.

         Here, Mr. Dottore’s claim of irreparable harm is inherently speculative under the Sixth

Circuit’s standard. In broad strokes, Mr. Dottore alleges that if Studio does not immediately pay

the money requested in the Motion, “the Receivership Entities will be unable to operate, the

[Subject Universities] will close, and the schools’ tens of thousands of students will bear the

brunt of the damage.” See Motion. These dramatic claims are tempered by the fact that Mr.

Dottore arranged for the voluntary filing of the Receivership Action in mid-January i) without

notice to or consultation with Studio (or any other party other than plaintiff in the Receivership

Action; ii) without the support of the Department; and iii) without a plan for funding the

Receivership Action whatsoever.

         Now, one month after the beginning of the Receivership Action – after realizing that his

plans have gone awry – Mr. Dottore is now attempting to place blame on Studio, demand that

Studio pay for his mistakes, and unwind the entirety of the Reorganization Documents. Courts

have not looked kindly on parties seeking injunctive relief to prevent self-inflicted harm. See

Livonia Props. Holdings, LLC v. 12840-12976 Farmington Road Holdings, LLC, 399 F. Appx.

97, 104 (6th Cir. 2010) (affirming district court’s denial of preliminary injunction to enjoin

foreclosure of property, where foreclosure was self-inflicted and borrower retained state law

rights to reverse the foreclosure under state law).

         Further, it is settled law that a party moving for a preliminary injunction must establish

more than mere monetary injury. Overstreet v. Lexington-Fayette Urban County Gov't, 305 F.3d

566, 578 (6th Cir. 2002); see also Sampson v. Murray, 415 U.S. 61, 90 (1974) (“[I]t seems clear

that the temporary loss of income, ultimately to be recovered, does not usually constitute



{7932692:5 }                                     20
      Case: 1:19-cv-00380-DAP Doc #: 9 Filed: 02/26/19 24 of 30. PageID #: 642



irreparable injury.”). In the Motion, Mr. Dottore only seeks an injunction order requiring Studio

to pay the alleged $2.1 million due pursuant to the Reorganization Documents, together with

“any and all monies received in February 2019”; this supposed need for money alone is not

sufficient to constitute an “irreparable injury.” If Studio does not immediately pay the millions of

dollars requested in the Complaint, it is unlikely that the Subject Universities and the

Receivership Entities will instantly fail; Mr. Dottore has simply chosen not to explore any

financing alternatives or explore any other option to fund the Receivership Action. Mr. Dottore’s

request for Studio to pay “any and all monies received in February 2019” also explicitly runs

afoul of the negotiated terms of the Reorganization Documents executed just six weeks before

the filing of this action. As all parties understood, the MSAs and the TSA (and the fees

associated therewith) required cooperation from all parties. The TSA provides that the TSA may

be reduced if the amount of fees paid to Studio by any Subject University pursuant to the

applicable MSA is not sufficient for Studio to pay all Non-Core Expenses (as defined in the

MSA) of such Subject University, and Studio is not required to fund any shortfall of such fees.

Mr. Dottore’s request for a preliminary injunction requiring Studio to turn over “any and all

monies received in February 2019” therefore is outside of the terms of the Reorganization

Documents, and effect asks this Court to require Studio to fund the universities’ funding shortfall

without due consideration.

         Further, Mr. Dottore’s broad statement that “the Receivership Entities will be unable to

operate [and] the Ai University System, the Argosy University System and the South University

System will close” is not entirely accurate. Studio understands that both South University and the

Arts Institutes are ready, willing and able to pay all of the expenses due pursuant to the

Reorganization Documents; it is only Argosy University that cannot fund these expenses. As



{7932692:5 }                                    21
      Case: 1:19-cv-00380-DAP Doc #: 9 Filed: 02/26/19 25 of 30. PageID #: 643



detailed in the Department’s January 7 letter – issued prior to the Receivership Action – Argosy

University is no longer a viable entity, and even the $2.1 million Mr. Dottore urgently requests

cannot save Argosy University.

         Studio has also shown itself to be a willing partner throughout the entire reorganization

process and the beginning of the Receivership Action. Studio offered to amend the fee provisions

of certain of the MSAs shortly after beginning of the Receivership Action, but Mr. Dottore

refused to engage Studio in any amendment process. Therefore, as the court found in Contech

Casting, LLC v. ZF Steering Sys., LLC , it is evident that “the crisis is likely avoidable, and thus

no injury is truly irreparable.” 931 F. Supp. 2d 809, 823 (E.D. Mich. 2013). Because Mr. Dottore

cannot show that irreparable harm will result if an injunction is not issued, this Court must deny

Mr. Dottore’s request for a preliminary injunction.

C.       A Preliminary Injunction Will Unduly Harm Studio, South University and the Arts
         Institutes

         Mr. Dottore fails to even address the third factor used in a court’s consideration of

whether to issue a preliminary injunction: whether the issuance of the injunction would cause

substantial harm to others if it is issued. The alleged irreparable harm that will result in the

absence of an injunction must be weighed against the harm that will result to the adverse party or

any third parties if the injunction is granted. Here, it is unquestionable that Studio will be

substantially harmed if the injunction is issued. Studio will lose millions of dollars that it is not

required to pay pursuant to the negotiated terms of the Reorganization Documents. More

importantly, however, Studio will also be prevented from exercising its rights in the

Reorganization Documents, because Mr. Dottore simultaneously seeks to rescind and reject the

Reorganization Documents in the Complaint. See Barnhart v. Nationstar Mortg. LLC, No. 16-

1244, 2016 WL 11005038, at *3 (6th Cir. Oct. 28, 2016) (finding that the party opposing


{7932692:5 }                                     22
      Case: 1:19-cv-00380-DAP Doc #: 9 Filed: 02/26/19 26 of 30. PageID #: 644



injunction “would obviously suffer substantial harm if it was prevented from exercising its

rights” at issue).

         Studio has spent over ten months and millions of dollars negotiating, renegotiating, and

executing a viable reorganization plan for the Subject Universities. 14 Further, any funds from the

Subject Universities in excess of the service fees under the MSAs (which are held by Studio) are

the property of the applicable Subject University and not of Studio. As such, Studio cannot turn

those funds over to DCEH or Mr. Dottore without the consent of the applicable Subject

University. If either the Arts Institutes or South University are forced to advance further costs

outside of the terms of the Reorganization Documents, these entities also might not survive.

         One of the Department’s goals in connection with transactions contemplated by the

Reorganization Documents was to ensure that funds from one Subject University were not used

to fund a different Subject University. Currently, the majority of the service fees received by

Studio are payable to DCEH under the TSA or are otherwise used to fund Studio’s cost of

providing services under the MSAs. If Mr. Dottore receives the relief he is requesting, Studio

believes that Mr. Dottore may attempt to use the $2.1 million requested in the Motion to pay

expenses for the Receivership Entities, including Argosy University and the teach-out entities.

Requiring Studio to turn over “any and all monies received in February 2019” – or any other fees

that are not yet due pursuant to the terms of the Reorganization Documents – would also




14
   Studio is also the licensee of certain software used in providing certain services to the Subject Universities
pursuant to the MSAs. If this Court ultimately issues a declaratory judgment finding that Mr. Dottore may reject
certain license agreements included in the Reorganization Documents, Studio submits that it will lose access to the
software and also suffer substantial harm in this regard. If the license is ultimately rejected, Studio submits that this
Court should apply the protections in section 365(n) of the Bankruptcy Code to allow Studio to continue to use the
licensed software for the agreed term. See Janvey v. Alguire, No. 3:09-CV-0724-N, 2014 WL 12654910, at *5 (N.D.
Tex. July 30, 2014), aff’d, 847 F.3d 231 (5th Cir. 2017) (“because equity receivership law and bankruptcy law share
similar roots . . . the Court will supplement the sparse equity receivership law by also examining relevant bankruptcy
law.”).

{7932692:5 }                                              23
      Case: 1:19-cv-00380-DAP Doc #: 9 Filed: 02/26/19 27 of 30. PageID #: 645



undermine Studio’s extensive efforts to work with DCEH and the Subject Universities over the

past ten months to effectuate a meaningful reorganization plan.

         Therefore, if this Court orders Studio to immediately pay fees to Mr. Dottore that are not

consistent with the negotiated terms of the Reorganization Documents, it will in effect either

require one of South University, the Arts Institutes, or Studio to make a non-consensual loan,

which in the case of South University and the Arts Institutes, would be inconsistent with the

Department’s guidance on the reorganization transaction and potentially run afoul of

accreditation requirements and state and federal education laws. Studio will certainly suffer

substantial harm if this court issues a preliminary injunction.

D.       A Preliminary Injunction Will Harm the Public Interest

         Although Mr. Dottore claims that a preliminary injunction ordering Studio to pay funds

will allegedly enable the “preservation of the educational track for tens of thousands of

students,” the issuance of a preliminary injunction will actually harm the public interest in this

instance. Mr. Dottore’s request for a preliminary injunction is just the first step in Mr. Dottore’s

plan to use the Receivership Action as a tool to unwind all of Reorganization Documents,

leaving the Receivership Entities and the Subject Universities without a strategy for the

provision of shared services, financing, transition processes or numerous other critical

circumstances contemplated in Reorganization Documents and required for the continued

sustainability of the schools. Courts in the Sixth Circuit have held that “[t]he public interest does

not require a court to assist a supplicant for equity who has not acted diligently.” Contech

Casting, 931 F. Supp. 2d at 823 (citing Reams v. Vrooman–Fehn Printing Co., 140 F.2d 237, 242

(6th Cir.1944) (“It is well settled that ‘equity aids the vigilant.’”)). If the transactions

contemplated by the Reorganization Documents are unwound, or if Studio is put in a position

where it is not able to perform under the Reorganization Documents as a result of DCEH’s

{7932692:5 }                                     24
      Case: 1:19-cv-00380-DAP Doc #: 9 Filed: 02/26/19 28 of 30. PageID #: 646



breaches, South University and the Arts Institutes will be put at grave financial risk – the very

risk the Reorganization Documents were meant to alleviate. Allowing Mr. Dottore to use this

action to require Studio to immediately pay money allegedly owed under agreements that he

simultaneously seeks to rescind and reject – while ultimately leaving the universities without a

path to move forward – cannot be in the public interest, and Studio therefore requests that this

Court deny Mr. Dottore’s request for a preliminary injunction.

                                     IV.     CONCLUSION

         Without Studio’s willingness to constantly work with DCEH, the Department, Mr.

Dottore, and the Subject Universities over the past many months, none of the Subject

Universities would likely be operating today. Mr. Dottore’s attempt to leverage the Receivership

Action to require Studio to immediately pay additional funds outside of the terms of the

Reorganization Documents – and effectively pay for Mr. Dottore’s mistakes in the Receivership

Action – cannot be condoned. For all of the reasons stated herein, Studio respectfully requests

that the Court deny Mr. Dottore’s request for a preliminary injunction in full.




{7932692:5 }                                    25
      Case: 1:19-cv-00380-DAP Doc #: 9 Filed: 02/26/19 29 of 30. PageID #: 647



February 26, 2019                                Respectfully submitted,

                                               /s/ M. Colette Gibbons
                                               M. Colette Gibbons (0003095)
                                               Scott N. Opincar (0064027)
                                               Maria G. Carr (0092412)
                                               Adam C. Smith (0087720)
                                               MCDONALD HOPKINS LLC
                                               600 Superior Ave., E., Ste. 2100
                                               Cleveland, OH 44114
                                               T: (216) 348-5400
                                               F: (216) 348-5474
                                               Email: cgibbons@mcdonaldhopkins.com
                                               sopincar@mcdonaldhopkins.com
                                               mcarr@mcdonaldhopkins.com
                                               asmith@mcdonaldhopkins.com

                                               -and-

                                               Dianne F. Coffino15
                                               Martin E. Beeler
                                               Gabriella B. Zahn-Bielski
                                               COVINGTON & BURLING LLP
                                               The New York Times Building
                                               620 Eighth Avenue
                                               New York, NY 10018
                                               Telephone: (212) 841-1000
                                               Facsimile: (212) 841-1010
                                               Email: dcoffino@cov.com
                                               mbeeler@cov.com
                                               gzahnbielski@cov.com

                                               Co-Counsel for Studio Enterprise Manager, LLC




15
  The Covington & Burling attorneys are in the process of compiling documents to be admitted pro hac vice in this
action, and the Covington attorneys will file motions for admission pro hac vice admission promptly once these
materials are completed.

{7932692:5 }                                           26
      Case: 1:19-cv-00380-DAP Doc #: 9 Filed: 02/26/19 30 of 30. PageID #: 648



                                 CERTIFICATE OF SERVICE

         I hereby certify that on February 26, 2019, a copy of the foregoing Memorandum in

Opposition to Receiver’s Motion for a Temporary Restraining Order and Preliminary Injunction

was filed electronically. Notice of this filing will be sent to all parties by the Court’s electronic

filing system. Parties may access this filing through the Court’s system.


                                                 /s/ M. Colette Gibbons
                                                 M. Colette Gibbons (0003095)




{7932692:5 }
